Citation Nr: 0213277	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-14 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel









INTRODUCTION

The veteran had active service from May 1976 to June 1977.

Service connection is in effect for status post infection, 
ingrown toenail of the right and left great toes. 

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, SD.




FINDING OF FACT

The veteran's current psychiatric disability, variously 
described, cannot be dissociated in significant part from 
service and/or head trauma therein.




CONCLUSION OF LAW

A chronic psychiatric disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131,1137, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.310, 4.9 (2001); VA O.G.C. 
Prec. Op. No. 82-90, Fed. Reg. 45711 (1990).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  The evidence also 
includes a copy of pertinent Social Security Administration 
information.  

Extensive private mental health evaluations have been 
undertaken and the records for these studies are in the file.  
Additionally, the veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities.  With regard to the adequacy of both the 
private and VA examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claim. Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

The veteran's service medical and administrative records are 
in the file.  

The veteran's entrance examination in May 1976 reflected 
neither complaints nor clinical signs of any history or 
findings of psychiatric problems.

Service records show no indication that the veteran had 
mental health problems during the initial six months of 
service.  

In October 1976, the veteran was seen with complaints of 
experiencing emotional distress and a feeling that he could 
not adjust to the miliary life.  He was evaluated and it was 
felt that he had an adjustment reaction and situational 
stress.  An appointment was set for a psychiatric evaluation 
but a report therefrom is not of record.  Medications were 
recommended including Mellaril and Artane.

In February 1977, the veteran was admitted to care after 
having been assaulted in the barracks.  He complained of 
headaches, dizziness and left lower leg pain.  Alcohol was 
not involved (on the veteran's part).  He gave a history of 
having been struck on the left side of his head and his head 
was repeatedly slammed against the cement floor.  It was 
uncertain whether he was unconscious, and if so, for what 
period of time.  On admission, he was found to have blurred 
vision and evidence of contusions over the skin of his left 
leg.  Impression was that he had a closed head injury without 
neurological deficit except for concussion.

A complete transcript and associated documents relating to a 
separation board is of record dated in September 1977.  The 
report noted that civilian court evidence showed that towards 
the end of March 1977, the veteran had entered a building 
"without the effective consent of the owner" and endeavored 
to remove or retrieve some belongings.  The details of the 
civilian court procedure are not of record, but documents 
show that the veteran pled guilty to the charge for which he 
was fined $250, and sentenced to 5 years in the penitentiary 
of which all time was suspended.  While confined for the 
civilian charge, his pay was apparently suspended by the 
military and by the time he returned to military 
jurisdiction, he was having even more significant financial 
problems.

The separation board report reflects that virtually all of 
those military superiors interviewed described him as a good 
soldier, trustworthy and respectful, and recommended that he 
receive "good paper", i.e., an honorable or under honorable 
conditions discharge.  

The separation tribunal specifically cited that the veteran 
had a long list of difficulties including the lack of pay, 
increasing financial worries, and a new additional 
difficulty, namely that all of his personal belongs had been 
lost or "misplaced' by the military, and apparently sent to 
Germany (while he remained in Texas).  In explaining the 
"burglary incident", the veteran said that he knew that what 
he had done was not probably the right thing to do, but he 
had tried a variety of other avenues to rectify a bad 
situation, and he was virtually at his wits end.  He detailed 
the deteriorating circumstances of his life, and explaining 
the incident as involving some articles or belongings that he 
was retrieving for a friend, and a separate set of 
encyclopedias that were purportedly his own, on which he was 
still paying, and which he wanted back, but about which the 
resident owner repeatedly lied.  The veteran reported that 
the alleged friend for whom he was trying to retrieve the 
belongings had told him to just take it all back, i.e., his 
personal effects as well as the veteran's own books, albeit 
all of these were located in another's residence.  When the 
veteran tried to do this, he was charged with burglary and 
never did get the encyclopedia's back so he was "out" just 
not only the books, and any proceeds he might have received 
from their sale, but lost the money already paid and still 
owed for them.  

The veteran related that the entire episode, including his 
arrest, had deeply impacted his devoutly religious family, 
which was already having problems with the family farm and 
his father's deteriorating health, made worse by his absence.  
The veteran testified that he had first tried to get help 
from the military by applying for a hardship discharge, but 
could not because he had another brother already at home, and 
it was irrelevant that this brother was unable to help with 
the family situation.  As he worried about this situation, 
the veteran said that his already sleep-deprived situation 
got worse, and as he began to sleep less and less, he became 
even less of an asset to the service.  

In addition, with his military pay having been suspended, 
something which took place instantaneously on the sounding of 
the alert of his being in civilian confinement, it 
nonetheless took several months to get it straightened out 
after he was quickly released by the civilian court, during 
which interim period he was unable to pay the modest monthly 
amount due on his fine for the civilian charge.  This was 
precipitating additional stress and problems including the 
possibility of being re-charged or being found in contempt 
and having the fine amount escalated.   

He reported that one night, as he was trying to sleep, a 
fellow came into the barracks and beat him up, that he fell 
unconscious and was removed by ambulance.  His head had been 
smashed on the floor on repeated occasions, and he reported 
that he had had headaches ever since. 

The other individuals testifying at the separation tribunal 
confirmed that this was in fact the situation, with regard 
money and pay problems, sleep and the beating.  The veteran 
said that he had tried to get discharged other than on a 
hardship basis (see above), but he had been told that the 
only way he could do was to do something "really bad" 
warranting his ejection from service as a result of court-
martial.  He had been disinclined to do something "that bad", 
since other than the so-called burglary incident, he had only 
a single speeding ticket, and that otherwise, in recent 
months in the Army, things had simply deteriorated beyond his 
ability to cope.  Throughout the tribunal sessions, none of 
the others testifying on either side contradicted the 
testimony given in that regard by the veteran, or indicated 
that he was anything other than a good soldier who was having 
an inordinate array of problems in his life.  To a certain 
extent, the board essentially found on his behalf, and the 
veteran was given a General Discharge under Honorable 
Conditions.

VA outpatient treatment and hospital reports from soon after 
service separation show recurrent problems with his [service-
connected] ingrown toenails.  In December 1979, while being 
primarily seen for the toenail complaints, it was noted that 
he had headaches, and it was felt that the cephalalgia was of 
a tension type.  He was advised to continue taking Anacin.

The veteran was seen again by the outpatient facility later 
in December 1979.  He reported that in addition to his other 
tribulations, he had some "psychiatric problems" which he 
characterized as relating to disputes with his father and his 
career goals.  His dad wanted him to go to college or 
vocational school, and he had finally agreed to do the latter 
in March 1980.  As a result, the veteran said his dad's 
attitude had improved.  He denied having "emotional 
problems".  

Another notation in December 1979 was that the veteran had 
periodic dull to moderate frontal headaches radiating to the 
occiput.  Prolonged reading caused increased headaches but he 
had not noticed nausea or vomiting.  The headache syndrome 
had increased over the past 2 months and he had been taking 
Anacin.  It was noted that he had also been found to have 
dizzy spells and also a history of two transient episodes 
when he had dizziness during the prior summer, on hot days 
when he had arisen suddenly from a recumbent position while 
working on clogged dirt in the wheel part of some farm 
machinery.  

Extensive private and VA evaluations are of record commencing 
in the early 1990's relating to treatment for mental health 
problems.  The veteran reported that he was first given 
medications to include Mellaril and Artane for psychiatric 
problems in service and that they had worked somewhat at that 
time.  He said that he had had difficulties ever since, as 
well as headaches and some dizziness.  Diagnoses initially 
related primarily to a bipolar disorder, anxiety and then 
panic attacks.  He was noted to have underlying paranoid 
personality features as well, and various medications 
including Lithium, Mellaril, Artane, etc., were tried.  These 
eventually led to apparent tardive dyskinesia or malignant 
neuroleptic syndrome symptoms in mid-1994.  The veteran's 
social phobia caused him to become more and more unable to go 
into crowds or interact with those outside his house (i.e., 
from early 1994, he did not have clean clothing because he 
could not force himself to go to the laundry).

Consistent notations are of record in the clinical files 
reflecting that the veteran recalled his mental health 
problems had started in the military, some six months or so 
after entrance; that he had been given psychiatric 
medications with some improvement at that time; but that 
about two months after he had started the medications in 
service, he had been beaten up, experienced a serious 
concussion and as a result, had greater problems.

Additional private evaluations from 1992 have recently been 
submitted showing diagnoses of generalized anxiety disorder, 
paranoid personality disorder, with Global Assessment of 
Functioning (GAF) level of 40.

An extensive evaluation was undertaken in May 1994, after the 
veteran's family had encouraged him to seek care.  He said 
that ever since the head injury in service, and discharge in 
1977, he had been "euphoric", like he had an Adrenalin rush.  
Since that time, he had lived in many cities and had 
eventually sought help from a veterans service organization 
in MN.  In addition to the feelings of euphoria, he was 
fatigued and felt like he was bouncing off the four walls.  
Lorazepam had initially been given.  The veteran was noted as 
having many anxious moments with profuse sweating absent 
provocation, many interpersonal fears, and mild insomnia.  He 
was seen on a weekly basis.  He had been on various 
medications including Amitriptyline which had been stopped 
about 3 months before as it helped his sleeping and back pain 
but did not help with his anxiety.  

The examiners noted that the differential diagnoses options 
were wide-ranging and could include attention deficit 
disorder, depression, panic disorder, malingering, chemical 
dependency, organic brain syndrome, and personality disorders 
including avoidant, anti-social, histrionic, schizoid, 
schizotopal and paranoid.  

It was noted that there was a possibility of organic 
components as a result of the inservice closed head injury, 
but a magnetic resonance imaging (MRI) procedure was deferred 
since this had been stable for some time.  

In July 1994, an inquiry was made by VA of his private 
treating physicians as to any possible relationship between 
the veterans' inservice closed head injury and his current 
psychiatric problems.  

One of the examiners who is shown on the ongoing records as 
having seen him on numerous occasions noted that 

(r)egarding his medical disability, 
patient complained of stress reaction in 
the military 10-27-76 and was started on 
Mellaril and Artane and was felt to be on 
that until discharge 11-77 he states.  
His head injury occurred four months 
after he was started on the Mellaril 2-2-
77.  The head injury, therefore, did not 
precipitate his difficulties, but there 
would be a question of whether it 
exacerbated it.  The medical records 
obtained showed a close head injury with 
no demonstrable neuro-deficit.  [emphasis 
added].

Because of the ongoing question as to organicity, and the 
specific inquiry that had been made by VA as to causation, it 
was recommended that further specialized neurological testing 
be undertaken and arrangements were to be made to do so.

Another VA examination was undertaken in October 1994.  The 
veteran gave a detailed history of the inservice beating, at 
which time he reported that a drunk sergeant had come into 
the barracks, grabbed him by the hair and pounded his head 
repeatedly on the cement with resultant visual disturbance 
and possible loss of consciousness for which he was taken to 
the dispensary.  [The examiner reported that he was unable to 
find the service record notations to back up the story.]  

The veteran said that starting soon after service separation, 
he had moved around a great deal and had some 50 jobs, none 
for longer than 4 months.  The various psychiatric 
alternative diagnoses were noted.  The examiner noted in part 
that 

(A)t best, the diagnosis is extremely 
unclear in this veteran.  It is highly 
recommended that the testing results from 
the Mayo Clinic be obtained and that 
neuropsychological testing be undertaken 
if these result do not provide it.  

Private treatment records from 1997 are now in the file 
showing ongoing similar problems and diagnoses, with noted 
history of head trauma.

A report is of record from MM, M.D., a private psychiatrist 
associated with a community counseling service.  He had 
evaluated the veteran in November 1998, and his detailed 
report is of record.  The veteran had given a detailed 
history of the incident in service which involved his 
sergeant bashing his head on the cement floor.  The summary 
diagnostic impression was that under Axis I, the veteran had 
personality change due to head trauma, labile type, and 
generalized anxiety disorder and social phobia; under Axis 
II, none; and Axis III, multiple sclerosis (MS).  Axis IV 
reflected occupational and economic problems.  His GAF level 
was felt to be 41 at the time and a maximum of 50 in the 
prior year.  

The examiner noted that 

the "perseverative" quality of his speech 
and anxiety do suggest some sort of 
organic deficit which he relates 
chronologically to the head injury 
sustained while in the military service.  
Patient has learned from a neurologist 
that his multiple sclerosis is likely not 
associated with that injury and that 
follows for the known patho-physiology of 
multiple sclerosis is an auto immune 
problem.  The MS does obfuscate the issue 
of personality change, which I believe is 
due to his injury in that MS lesions can 
cause personality change as well.  
However, the MS is a fairly recent 
diagnosis and does not account for the 
difficulties, which are implicit in his 
shiftless lifestyle following 
service.[emphasis added]

An addendum was subsequently provided from the psychiatrist 
who opined that the veteran's primary psychiatric disorder 
was an anxiety disorder.  It was also noted that his history 
was consistent with a generalized anxiety disorder as well as 
social phobia.  "It is also very suggestive of a brain injury 
implicit in the diagnosis I made of personality due to head 
trauma, labile type."

Extensive evaluative reports are of record from the Mayo 
Brain Injury Outpatient Program and associated Mayo 
facilities.  The examiners noted that the veteran had been 
referred by his psychiatrist with depression and extreme 
anxiety, and what was diagnosed as bipolar disorder/anxiety 
disorder, and for which he was receiving Lithium and 
Klonopin.

It was noted also that there was a need to delineate the 
extent of cognitive difficulties in the likelihood that the 
veteran's inservice history of brain injury was contributing 
to his current problems.  Specifically, it was noted that 

in the 1970's, he sustained a head injury 
while in the military service when his 
head was struck against a concrete floor 
during an assault.  He remembers most of 
the incident and the time shortly 
afterwards and indicates a loss of 
consciousness of less than 10 minutes.  
He apparently was started in Mellaril 
while in the military for treatment of a 
"stress reaction" four months prior to 
his traumatic brain injury.  

Neuropsychological profiling was noted in detail including 
evidence of mild abnormality, primarily evidence in 
efficiency of learning/memory and higher level abstract 
reasons/problem solving.  Mild fluctuation was shown in 
consistency of attention/concentration.  His psychiatric 
components were also described in detail.  

The mild neurological compromise shown was felt to not be 
suggestive of a typical profile associated with residuals of 
traumatic brain injury and his enrollment in the Brain Injury 
Outpatient Program was not recommended. 

The veteran again underwent comprehensive and extensive 
psychological assessments by a private specialist, in July 
1999, report from which is of record.  

In noting the reasons for the assessment, the examiner noted 
that 

the veteran had reportedly suffered head 
trauma as a result of his having his head 
on the concert after his Sgt. knocked him 
down while in the military.  There were 
questions about organic and emotional 
problems.  

Numerous tests were undertaken and are reported in detail by 
the examiner to include interviews, review of clinical 
records, Wechsler Adult Intelligence Scale, 3rd Edition 
(WAIS-III), Ingel's Memory Task, Controlled Word Association 
Test, Cognitive Difficulties Scale, Minnesota Multiphasic 
Personality Inventory - Revised (MMPI-2), Millon Clinical 
Multiaxial Inventory - 3rd Edition (MCMI-III), and Post 
Traumatic Stress Diagnostic Scale (PDS).  

The psychiatric diagnoses were characterized, in summary, 
under Axis I as delusional disorder, and generalized anxiety 
disorder; and under Axis II were schizoid personality 
disorder and avoidant personality disorder.

In a separate detailed addendum, a specific determination was 
also rendered with regard to the overall assessment and the 
organicity involved.  

The examiner noted that the aforementioned evaluations had 
shown that the veteran's psychiatric 

symptomatology defies neat psychiatric 
classification.  His condition is 
atypical and doesn't fit neatly into 
current (DSM-IV) diagnostic 
classification.  A review of his past 
psychiatric records suggests that (the 
veteran)'s mental status examinations 
have varied over time and there is some 
question as to the extent to which (he) 
assesses psychological insight and 
willingness to describe symptomatology.

Some of the difficulties that (the 
veteran) experiences involve overall 
personality organization.  He has failed 
to develop adequate internal cohesion and 
coping strategies.  His psychological 
disorder is the result of a number of 
factors.

(The veteran) has habitual and 
maladaptive methods of relating, 
behaving, feeling and thinking.  As noted 
in my report, he demonstrates 
reexperiencing symptoms, avoidant 
symptoms and arousal symptoms consistent 
with Post Traumatic Stress.  In the PDS, 
(he) identified various traumatic events 
that may have influenced his experiencing 
excessive anxiety symptoms.  In all 
likelihood, his experience of having been 
assaulted in the military contributed 
significantly to his psychological 
difficulties, but the "state of the art" 
of psychological assessment is such that 
it is difficult to estimate the extent to 
which (his) anxiety type symptoms are 
specifically a result of having his head 
banged into the cement by his sergeant.  
[Emphasis added].

Another VA psychiatric evaluation was undertaken in December 
1999, report from which is of record.  The psychiatric 
diagnosis under Axis I was bipolar affective disorder, 
probably mixed type, in partial remission; and anxiety 
disorder, NOS, with traits of generalized anxiety disorder, 
social phobia and obsessive compulsive disorder; and history 
of pathological gambling.  Axis II was personality disorder.  
Axis III was shown as MS, chronic bronchitis and history of 
head trauma in 1977.  Axis IV was social isolation with an 
estimated GAF at 50.

The examiner opined that the veteran had been

experiencing episodes of sharp mood 
swings ranging from euphoria to 
depression.  It is known that serious 
head trauma may lead to social 
disinhibited, inappropriate and 
assaultive behavior, I am not sure that 
the patient has any typical residuals 
following the head trauma in 1977.  In my 
opinion (the veteran) has been suffering 
from bipolar affective disorder.  It is 
not really clear to me whether there is 
any direct linkage between his bipolar 
effective disorder symptoms and traumatic 
brain injury.  It is this examiner's 
opinion that it is less than likely the 
patient's current symptoms are due to 
assault in his barracks on February 2, 
1977.  [emphasis added]



III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  If a 
chronic disorder such as a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Similarly, to establish service connection for an injury, a 
veteran must be injured while he was in service.  See Cahall 
v. Brown, 7 Vet. App. 232 (1994).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2001). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2001).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2001), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease. The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2001).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service.  Paulson 
v. Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2001); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2001); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  However, see VAOPGCPREC 82-90 (July 18, 
1990) (in which the VA Office of General Counsel held that 
service connection may be granted for a congenital disorder 
on the basis of in-service aggravation).  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel 
opinion 01-85 (March 5, 1985)] which in essence held that a 
disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexist claimants' military service.  The opinion 
went on to hold, however, that service connection for 
congenital, developmental or familial diseases could be 
granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected. 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  See 
also Grover v. West, 12 Vet. App. 109 (1999) (holding that 
due to the lack of service medical evidence indicating a 
fracture suffered during service, any post-service medical 
reference to a fractured foot suffered by the veteran in 
1975, without review of his service medical records, could 
not be considered competent evidence).  The Board is not 
bound to accept medical opinions which are based on a history 
supplied by the veteran, where that history is unsupported or 
based on inaccurate factual premises.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2001); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.  

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  


IV.  Analysis

From the outset, the Board would stipulate that there is 
nothing simple about the veteran's overall psychiatric 
picture; it has been described as a "constellation" of many 
elements.  Commonly, psychologists and psychiatrists who have 
evaluated the veteran have described his symptoms as 
"atypical" with regard to one or more of the differential 
diagnoses he carries.  And as one psychiatric specialist 
pointed out, the intricacies of an overall accurate clinical 
diagnosis are made somewhat more tortuous by the very nature 
of the cognitive impairment which restricts his ability to 
articulate his own indicators.  There is some irony in that 
pursuant to Espiritu, his mental impairment precludes 
authentic self-observations, the one thing the veteran could 
use to help his own cause.

In any event, the veteran must not be penalized in the 
adjudication of his claim by virtue of the complexity of his 
symptoms and/or diagnoses.  Fortunately, in this case, a 
multiplicity of diagnostic options does not necessarily 
negate a timely and fully satisfactory addressing of the 
issue with regard to the causative factors relating to any 
one or the aggregate of these factors.  

To advance that effort, the Board observes that VA and 
private psychiatric and psychological assessments now of 
record, including from several nationally recognized private 
experts, are particularly detailed and meticulous, and 
provide an entirely adequate basis for resolving the case 
forthwith and to the veteran's satisfaction.

Simply stated, there is no evidence that the veteran 
manifested any psychiatric disorder, even in the form of 
particular personality "quirks", prior to service or for the 
first 6 months of service.  

After a half a year or so of service, the veteran 
acknowledged that he was having some stress due to a variety 
of circumstances.  It was felt that he had developed a 
situational response and emotional distress described as an 
adjustment reaction and for which he was given Mellaril and 
Artane.  On retrospect, that has been described as anxiety as 
well.  This appears to have been the initial mental health 
change in, and reasonably attributable to, service.  Then and 
now, the veteran has conceded that the medication did him 
some good, although his specific circumstances did not 
apparently get much better.  His superiors would later relate 
that he was a good soldier and endeavored to do his best, but 
due to an error in judgment, he got into trouble with the 
civilian authorities.  As detailed above, this precipitated a 
worse inservice fiasco and secondary civilian concerns, all 
of which were concurrent with other military-oriented 
problems not of his own making.  

While the veteran was already experiencing some anxiety and 
depression, and having trouble sleeping anyway, someone beat 
him up and repeatedly smashed his head on the barracks's 
cement floor.  After that incident, the veteran developed 
concussion symptoms, dizziness and headaches, some of which 
would continue for decades.  That incident appears to be have 
contributed another modification or alteration to his mental 
health in, or attributable to, service.  And while the 
incident may have concurrently provided the basis for even 
more increased anxiety, several experts have opined that in 
tandem, this also may well have caused a classic, fairly 
fundamental transformation, (as contemplated under aforecited 
regulations, judicial interpretations and General Counsel 
opinion), in essence a superimposed disability aggravating 
any underlying personality dysfunction, turning it into 
something more nearly approximating a lasting cognitive 
aberrance.  The Board finds this to be entirely logical as 
well as consistent with the evidentiary circumstances in this 
case.

Immediately after separation, the personality of the young 
man who before service had been a farmer's son and helped at 
home, seemed to have taken a decided turn as he began to live 
an undirected rather haphazard lifestyle, with many 
residencies and dozens of jobs, none for more than a few 
months.  According to the veteran, his father and family were 
unhappy with his occupational or educational "dithering" from 
the start, and his indecisiveness in whether to go to college 
or vocational school became an immediate issue.  The veteran 
was soon seen by VA for anxiety and difficulty coping, as 
well as ongoing headaches.  On repeated occasions, it was 
noted that he recalled that his then-continuing symptoms 
seemed to have started concurrent with the trauma to his head 
in service.  In this context, it appears that this is the 
sort of observation that is encompassed within Espiritu, as 
it is not diagnostic but merely a statement of recollection 
within his capacity to recall.  The symptoms have since 
clearly been identified as having organic components, and 
most examiners have concurred that these are attributable to 
the inservice head-bashing incident. 

In accordance with regulatory and judicial guidelines, the 
Board has assessed the relative merits of various medical 
expert opinions.  Even the least favorable among them is 
equivocal at best, and endorses the opinions of the other 
experts that there is an atypical component to the veteran's 
apparent cognitive problems which may be due to head trauma.  
That said, and given that the nature of tests administered by 
that expert compared to those more extensive tests given by 
others, that examiner's secondary opinion, which tends to 
discount confirmation of an essential impact by the head 
trauma, becomes of lesser credibility.  

The other expert opinions, including some based on exhaustive 
and many-phased testing procedures, are virtually unanimous 
in the conclusion that in one or more ways, the veteran's 
inservice head trauma did have measurable and chronic 
influence on his mental health or the lack thereof, a 
condition which has deteriorated considerably since then.  

Based on these reasoned, learned options, the Board finds 
that there are perhaps three alternative means suggested by 
the evidence in which the veteran's psychiatric disabilities 
are related to service.  First, there may have been the 
development of an anxiety after the first 6 months of 
service, a neurotic response to the stresses thereof; 
secondly, there may well have been some underlying 
personality pathologies which had not previously played-out, 
but which were the aggravated by head trauma, and 
accordingly, measurably exacerbated; and thirdly, that there 
is an additional psychological pathology with neurological 
components which may be directly due to the inservice head 
trauma.  Thus, however the current diagnosis may be phrased, 
there is an ample foundation for finding that the disability 
is reasonably due to or was significantly impacted by service 
or incidents therein.

The sort of factual scenario indicated in this case is 
addressed by the provisions of 38 U.S.C.A. § 5107(b).  Under 
this section, the VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all 
such doubt in the veteran's favor, the Board concludes that 
the medical evidence of record supports the finding that his 
psychiatric disabilities, with admittedly multiple 
components, are reasonably a product of service and 
therefore, service connection is warranted.


ORDER

Service connection for the veteran's current chronic 
psychiatric disability is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

